1

2

3

4

5

6                                    UNITED STATES DISTRICT COURT
7                                           DISTRICT OF NEVADA
8                                                      ***
9    IVAN D. COTTON,                                            Case No. 2:18-cv-02209-KJD-VCF
10                                            Petitioner,                       ORDER
               v.
11
     STATE OF NEVADA,
12
                                           Respondents.
13

14             Petitioner has not properly commenced this action by either filing a complete application

15   for leave to proceed in forma pauperis or paying the filing fee.

16             It does not appear that dismissal of this action without prejudice will materially impact

17   analysis of the timeliness of a promptly filed new petition or otherwise cause petitioner substantial

18   prejudice. To the extent petitioner intends to challenge his judgment of conviction in Eighth
19   Judicial District Court case number 16-319763-1, (see ECF No. 1-1 at 2), that case is currently on

20   appeal before the Nevada Supreme Court and thus is not yet final. 1 Further, to the extent petitioner

21   seeks to file a notice of appeal with this court, federal district courts do not have appellate

22   jurisdiction over a state supreme court or other state court, whether by direct appeal, mandamus,

23   or otherwise. See, e.g., Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Bianchi v. Rylaarsdam,

24   334 F.3d 895, 898 (9th Cir. 2003).

25             In addition, the petition has not been filed on the appropriate form. Pursuant to Local Rule

26   3-1, petitions for writ of habeas corpus pursuant to 28 U.S.C. § 2254 must be on the form provided

27   1   See http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=48467 (last accessed Nov. 19, 2018).
28                                                          1
1    by the court. Petitioner is advised that any future petitions should be filed on the court’s § 2254

2    form.

3            Finally, petitioner also asserts unspecified violations of his rights. To the extent petitioner

4    complains of a violation of his rights under 42 U.S.C. § 1983, such a complaint must be filed on

5    the court’s form for § 1983 actions and accompanied by either the filing fee or a complete

6    application for leave to proceed in forma pauperis. See Local Rules 1-1, 1-2 & 2-1.

7            In accordance with the foregoing, IT IS THEREFORE ORDERED that this improperly

8    commenced action is DISMISSED WITHOUT PREJUDICE.

9            IT IS FURTHER ORDERED that a certificate of appealability is DENIED. Jurists of

10   reason would not find debatable whether the Court was correct in its dismissal of the action without

11   prejudice, for the reasons discussed herein.

12           IT IS FURTHER ORDERED, pursuant to Rule 4 of the Rules Governing Section 2254

13   Cases, that the Clerk shall make informal electronic service upon respondents by adding Nevada

14   Attorney General Adam P. Laxalt as counsel for respondents and directing a notice of electronic

15   filing of this order to his office. No response is required from respondents other than to respond

16   to any orders of a reviewing court.

17           The Clerk of Court shall send petitioner a copy of his papers in this action, along with

18   copies of the forms and instructions for an inmate pauper application, a habeas petition, and a §

19   1983 complaint.

20           The Clerk of Court shall enter final judgment accordingly, dismissing this action without

21   prejudice.

22           IT IS SO ORDERED.

23           DATED: November 19, 2018

24

25                                                          KENT J. DAWSON
                                                            UNITED STATES DISTRICT JUDGE
26

27

28                                                     2
